     Case 2:18-cv-00031-RMP    ECF No. 90   filed 05/03/19      PageID.2582 Page 1 of 20



 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 7

 8
      DIANE YOUNG,
 9
                               Plaintiff,
10
           vs.                                 No. 2:18-CV-31-RMP
11
                                               PLAINTIFF’S MOTION FOR
12                                             PARTIAL SUMMARY
      THE STANDARD FIRE                        JUDGMENT
13    INSURANCE COMPANY, a foreign
      insurance company,                       NOTED FOR AUGUST 8, 2019
14

15                            Defendant.
16
                               I.      INTRODUCTION
17

18
           Defendant The Standard Fire Insurance Company (“Travelers”) has a duty
19
     to act in good faith toward its insured Washington consumers in its claims
20
     investigation and processing. Travelers owes a duty of good faith under both
21
     common law and Washington statutes and insurance regulations. Under
22
     Washington’s common law of bad faith, insurers are required to give equal
23
     consideration to the insured’s interest in all matters. Washington’s insurance
24
     regulations define (1) refusing to pay a claim before conducting a reasonable
25
     investigation, (2) failure to adopt and implement reasonable standards for the
26
     prompt investigation of claims, and (3) refusing to pay a claim before providing
      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                     A Professional Limited Liability Company

                                                             911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 1 of 20                                Tacoma, WA 98402
                                                       Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90    filed 05/03/19      PageID.2583 Page 2 of 20



 1
     an insured with a consulting medical professionals reasons supporting the refusal
 2
     as unfair acts. WAC 284-30-330(3), 330(4), 395(2).
 3
              There is no dispute of fact regarding Travelers’s practice in this case.
 4
     Travelers had a policy or practice of withholding and denying personal injury
 5
     protection (“PIP”) benefits to its Washington State insureds based on a demand
 6
     for an independent medical examination (“IME”) without obtaining or providing
 7
     a supporting opinion from a medical or healthcare professional with whom
 8
     Travelers consulted.
 9
              The question here is simple: can Travelers do that? Essentially, Travelers
10
     preemptively stops paying benefits prior to the IME in hopes that the results will
11
     enable it to deny benefits permanently, and that the denial pending will save it a
12
     month or two of payments while the insured remains in limbo. In the meantime,
13
     even insureds whose claims are entirely valid have payments delayed and their
14
     relationships with their medical providers disrupted.
15
              This practice runs completely counter to the underlying purposes of PIP in
16
     Washington—providing prompt payment of medical bills—and constitutes bad
17
     faith.     First, under WAC 284-30-330(4), Travelers denies benefits before
18
     completing a reasonable investigation, instead basing necessarily medical
19
     determinations of reasonableness, necessity, or relatedness of treatment on a
20
     claims adjuster’s mere speculation and conjecture. Second, by doing so as a
21
     standard practice, it violates WAC 284-30-33(3). Third, under WAC 284-30-
22
     395(2), it denies benefits without providing the insured with written notice of the
23
     reasons supporting the denial as provided to Travelers by a medical or health care
24
     professional with whom it consulted. Finally, under Washington’s common law
25
     of bad faith, Travelers fails to give equal consideration to the insured’s interest
26
     during the time the claim is denied “pending.”

      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                        A Professional Limited Liability Company

                                                                911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 2 of 20                                   Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90   filed 05/03/19      PageID.2584 Page 3 of 20



 1
           Here, Plainiff Diane Young’s treating physicians implicitly confirmed that
 2
     her treatment was both reasonable and necessary and related to the motor vehicle
 3
     accident. See RCW 18.130.180 (implicitly - prohibiting misrepresentation by all
 4
     providers licensed the by the WA State Department of Health). Thus, until the
 5
     insurer receives the results of an IME or record review, it has no invalid medical
 6
     basis for concluding that a reasonableness, necessity, or relatedness issue with
 7
     treatment exists. Yet Travelers, placing its own interest above Ms. Young’s,
 8
     denied her claims pending an IME/records review.
 9
           Traveler’s systemic refusal to pay PIP benefits before obtaining a
10
     supporting medical opinion strikes at the heart of PIP’s underlying purposes and
11
     is quintessentially and unreasonably bad faith.        Accordingly, Ms. Young is
12
     entitled to summary judgment on the corresponding elements of her claims based
13
     on this practice, reserving any elements of causation and damages for trial.
14
                           II.     STATEMENT OF FACTS
15   A.    Substantive Facts
16
           On May 11, 2017, Ms. Young was injured in an automobile collision; she
17
     subsequently sought medical treatment for her injuries, and at all relevant times
18
     possessed coverage for PIP benefits under an automobile insurance policy issued
19
     by Travelers. Plaintiff’s Statement of Undisputed Facts (PSOF) at ¶¶ 8-10. Ms.
20
     Young’s policy stated that it would pay PIP benefits to an insured suffering a
21
     “bodily injury” “caused by an accident” consisting of “[a]ll reasonable and
22
     necessary” medical expenses “incurred within three years from the date of the
23
     accident.” Id. at ¶ 11.
24
           Ms. Young made a claim for PIP coverage to Travelers, and Travelers
25
     initially accepted her claim and paid some of her medical bills. Id. at ¶¶ 13-14.
26
     However, on September 8, 2017, Travelers informed Ms. Young that it was

      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                       A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 3 of 20                                  Tacoma, WA 98402
                                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90    filed 05/03/19      PageID.2585 Page 4 of 20



 1
     asserting a “reservation of rights” regarding all medical bills submitted after
 2
     September 18. Id. at ¶ 19. Despite admitting that it lacked sufficient information
 3
     to determine that her medical treatments were not “reasonable, necessary and
 4
     related to the accident,” Travelers also informed her that it was suspending
 5
     payment of PIP benefits until a physician of Travelers’s choosing physically
 6
     examined her in an IME. Id. at ¶ 19.
 7
           During their depositions, Travelers’s FRCP 30(b)(6) representative and
 8
     even one of its IME physicians and expert witnesses testified that individuals
 9
     lacking a medical degree or formal medical training are unqualified to determine
10
     whether an insured’s medical treatments are reasonable, necessary, or unrelated
11
     to an accident. Id. at ¶¶ 4, 22. None of the Travelers claims adjusters responsible
12
     for processing PIP claims for its Washington State insureds possess any sort of
13
     medical degree or formal medical training. Id. at ¶¶ 3-4. Despite this testimony,
14
     however, Travelers’s claims handling policies permit its claims adjusters to
15
     determine that a reasonableness, relatedness, or necessity issue exists based on the
16
     adjuster’s own review of an insured’s medical records and suspend payment of
17
     PIP benefits pending IME results. Id. at ¶ 5. In fact, Travelers’s claims handling
18
     rules direct its claims adjusters to suspend PIP benefits and request an IME once
19
     the adjuster determines that a reasonableness, necessity, or relatedness issue exists
20
     regarding an insured’s treatment. Id. Consistent with this directive, the Travelers
21
     claims adjuster who suspended payment of Ms. Young’s PIP benefits, James
22
     Olsen, did so based only on his own non-medical review of Ms. Young’s medical
23
     records. Id. at ¶ 19.
24
           Travelers’s claims adjusters testified that the company’s “suspension” of
25
     PIP benefits after requesting an IME constitutes a denial of benefits for purposes
26
     of applicable Washington insurance regulations. Id. at ¶¶ 6-7. Consistent with

      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                       A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 4 of 20                                  Tacoma, WA 98402
                                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90    filed 05/03/19      PageID.2586 Page 5 of 20



 1
     this testimony, Mr. Olsen’s September 8, 2017 entry in Travelers’s claims systems
 2
     notes for Ms. Young stated: “After 9/18 please deny all bills . . . .” Id. at ¶ 17.
 3
     After this date, when Ms. Young’s medical providers would submit bills to
 4
     Travelers for payment, Travelers would issue Explanation of Benefits (“EOB”)
 5
     refusing any payment and explaining: “IME HAS BEEN REQUESTED.
 6
     PAYMENT CONSIDERED AFTER EXAMINATION.” Id. at ¶ 20.
 7
           Travelers failed to obtain medical opinions regarding the reasonableness,
 8
     necessity, or relatedness of Ms. Young’s medical treatments until January 22 and
 9
     February 1, 2018. Id. at ¶ 21. On February 16, Travelers informed Ms. Young
10
     that, based on the IME results, it would not pay for “chiropractic care, massage
11
     therapy or physical therapy beyond 9/18/17-the date we agreed to cover treatment
12
     through in our 9/8/17 correspondence.” Id. at ¶ 23. Travelers further stated that
13
     it would not pay for “acupuncture treatments beyond 12/4/17.” Id.
14
     B.    Procedural History
15
           On September 13, 2018, Ms. Young filed her First Amended Complaint
16
     asserting the following claims for damages on behalf of herself as well as all other
17
     similarly-situated Washington State insureds: (1) violation of WAC provisions
18
     and statute; (2) violation of chapter 19.86 RCW, the Washington Consumer
19
     Protection Act (“CPA”); (3) breach of contract; (4) insurance bad faith; (5)
20
     violations of chapter 48.30 RCW, the Insurance Fair Conduct Act (“IFCA”); and
21
     (6) negligence. Dkt. #38 at 13-14, 18-21 (¶¶ 60, 72-92).1 At a December 18, 2018
22
     hearing, the Court directed the parties to file cross summary judgment motions
23
     “just on the one issue . . . the suspension of PIP benefits without the IME or
24

25
           1
26             Ms. Young expressly asserts a claim for negligent infliction of emotional
     distress “solely as an individual,” not on a class-wide basis. Id. at 21-22 (¶ 93).
      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                        A Professional Limited Liability Company

                                                                911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 5 of 20                                   Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90   filed 05/03/19      PageID.2587 Page 6 of 20



 1
     pending the IME . . . .” Cochran Decl. Ex. 15. Consistent with the Court’s
 2
     direction, Plaintiff now moves for partial summary judgment on her claims solely
 3
     based on this issue Plaintiff alleges is common to the proposed putative class.2
 4
                          III.      EVIDENCE RELIED UPON
 5         This motion relies upon the Declaration of Darrell L. Cochran in Support
 6   of Plaintiff’s Partial Summary Judgment Motion, as well as the pleadings,
 7   declarations, and other evidence previously filed in this case.
 8                            IV.     LEGAL ARGUMENT
 9   A.    Legal Standards
10
           Summary judgment is warranted when there is no material issue of fact for
11
     trial. Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir. 1995), cert denied,
12
     516 U.S. 1171 (1996). Plaintiff satisfies her burden with respect to the claims at
13
     issue by showing that there is an absence of evidence to support the claims.
14
     Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
15
     B.    Travelers’s “Suspension” of PIP Benefits Constituted a Refusal to
16         Pay Claims under WAC 284-30-330(4) and a Denial, Limitation, or
           Termination of PIP Benefits under WAC 284-30-395
17

18         RCW 48.030.010(1) prohibits insurers from engaging in unfair or deceptive
19   acts or practices in the business of insurance. In order to effectuate this statutory
20
           2
21             Necessarily, Plaintiff reserves the right to later seek summary judgment

22   on any claims and causes of action contingent on the individualized facts unique

23   to Ms. Young and Travelers’s handling of her PIP claims, including but not

24   limited to Travelers timing of its IME request, the reasonableness of Travelers’s

25   refusal to pay PIP benefits based on information obtained by Travelers after

26   September 8, Travelers’s efforts to obtain Ms. Young’s medical records, and
     Travelers’s delay in scheduling a records review or IME.
      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                       A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 6 of 20                                  Tacoma, WA 98402
                                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90     filed 05/03/19      PageID.2588 Page 7 of 20



 1
     protection for insureds, RCW 48.030.010(2) authorizes the Washington State
 2
     Office of Insurance Commissioner (“OIC”) to promulgate regulations defining
 3
     specific unfair or deceptive claims practices. One such regulation promulgated
 4
     by OIC is WAC 284-30-330(4), which defines “[r]efusing to pay claims without
 5
     conducting a reasonable investigation” as an unfair practice. Emphasis added.
 6
     Additionally, WAC 284-30-395(2) requires an insurer, when it “intends to deny,
 7
     limit, or terminate an insured’s medical or hospital benefits,” to inform the
 8
     insured of the true and actual reason for its action ”as provided to the insurer by
 9
     the medical or healthcare professional with whom the insurer consulted.”
10
     Emphasis added.
11
           Plaintiff anticipates that Travelers will argue that its September 8, 2017,
12
     “suspension” of PIP benefit payments pending IME results did not constitute
13
     either a refusal to pay PIP claims or a denial, limitation, or termination of PIP
14
     benefits, and that no such action occurred until February 16, 2018. But either
15
     assertion is completely contrary to the regulations’ plain language and Travelers’s
16
     own admissions.
17
           Under Washington law, the Court “interprets regulations under the rules of
18
     statutory construction.” Durant v. State Farm Mut. Auto. Ins. Co., 191 Wn.2d 1,
19
     8, 419 P.3d 400 (2018). It “construes the act as a whole, giving effect to all of the
20
     language used.” Durant, 191 Wn.2d at 8. “If a regulation is unambiguous, intent
21
     can be determined from the language alone, and the court will not look beyond
22
     the plain meaning of the words of the regulation.” Id.
23
           First, it should be beyond doubt that Travelers’s “suspension” of PIP
24
     benefit payments constituted “refusing to pay claims” under WAC 284-30-330(4).
25
     Simply put, Ms. Young’s medical providers submitted bills to Travelers, and
26


      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                        A Professional Limited Liability Company

                                                                911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 7 of 20                                   Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90    filed 05/03/19      PageID.2589 Page 8 of 20



 1
     Travelers declined to pay them, advising that it might reconsider payment
 2
     contingent on IME results.
 3
           Second, Travelers’s “suspension” of PIP benefits constitutes a denial,
 4
     limitation, or termination of PIP benefits under WAC 284-30-395. Because the
 5
     regulation does not define the terms “deny, limit, or terminate,” the Court uses
 6
     their “ordinary (dictionary) meaning.” Durant, 191 Wn.2d at 11-12. The Oxford
 7
     English Dictionary (“OED”) defines “deny” as “5. To refuse or withhold
 8
     (anything asked for, claimed, or desired); to refuse to give or grant” and “6. To
 9
     say ‘no’ to, to refuse (a person who makes a request or demand). The Oxford
10
     English Dictionary (Second Edition) 467 (1989); see also id. at 456 (defining
11
     “denial” as “1. A. The act of saying ‘no’ to a request or to a person who makes a
12
     request; refusal of anything asked for or desired”). Likewise, Webster’s Third
13
     New International Dictionary (“Webster’s”) defines “deny” as “3 . . . b: to refuse
14
     to grant “WITHHOLD.” Webster’s Third New International Dictionary 603
15
     (1986); see also id. 602 (defining “denial” as “1: refusal to grant, assent to, or
16
     sanction : rejection of something requested, claimed, or felt to be due”).
17
           Consistent with these definitions, Travelers’s refusal to pay or withholding
18
     payment for Ms. Young’s medical bills when her providers requested payment
19
     constituted a denial of payment. Indeed, Travelers own claims adjusters admitted
20
     that its “suspension” of PIP payments constituted a “denial” of benefits for
21
     purposes of Washington insurance regulations.
22
           Moreover, Webster’s defines “limit” as “3 a : to set bounds or limits to . . .
23
     b. to curtail or reduce in quantity or extent.” Id. at 1312. Again, consistent with
24
     this definition, Travelers’s “suspension” of PIP payments after September 18 both
25
     set bounds for Ms. Young’s PIP benefits under the policy and curtailed or reduced
26
     the quantity of those benefits.

      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                       A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 8 of 20                                  Tacoma, WA 98402
                                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90    filed 05/03/19      PageID.2590 Page 9 of 20



 1
           Finally, the OED defines “terminate” as “4. a. To bring to an end, put an
 2
     end to, cause to cease; to end (an action, condition, etc.)” and “5. To bring
 3
     (something) to a stop, so that it extends no further; to put a limit or limits to; to
 4
     restrict, confine.” Id. at 804; see also Webster’s at 2359 (defining “terminate” as
 5
     “1 a. to bring to an ending or cessation in time, sequence, or continuity”). Once
 6
     again, Traveler’s “suspension” of PIP payments after September 18—i.e., a
 7
     refusal to pay beyond that date—ended, ceased, stopped, and restricted Ms.
 8
     Young’s PIP benefits, which would only be reopened and reconsidered if Ms.
 9
     Young received favorable IME results.
10
     C.    Travelers’s Policy of “Suspending” PIP Benefit Payments Before
11         Obtaining a Supporting Medical Opinion Violates WAC 284-30-
           330(3), 330(4), and 395
12

13         In general, WAC 284-30-330(4) prohibits insurers from “[r]efusing to pay

14   claims without conducting a reasonable investigation.” Washington law makes

15   clear that the duty imposed is one to conduct a reasonable investigation before

16   refusing to pay.   Coventry Associates v. American States Ins. Co., 136 Wn.2d

17   269, 279, 961 P.2d 933 (1998) (internal quotation and citation omitted) (stating

18   that insurers are required to “complete a reasonable investigation before denying

19   coverage”); see also Aecon Bldgs., Inc. v. Zurich North America, 572 F. Supp. 2d

20   1227, 1239 (W.D. Wash. 2008) (citing duty from WAC 284-30-330(4) and

21   holding that insurer “violated the CPA when it failed to conduct a reasonable

22   investigation before denying Aecon’s tender”). Under this investigatory duty,

23   “[a]n insurer does not have a reasonable basis for denying coverage and, therefore,

24   acts without reasonable justification when it denies coverage based on suspicion

25   and conjecture.” Indus. Indem. Co. of the NW., Inc. v. Kallevig, 114 Wn.2d 907,

26   917, 792 P.2d 520 (1990).


      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                        A Professional Limited Liability Company

                                                                911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 9 of 20                                   Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90    filed 05/03/19     PageID.2591 Page 10 of 20



 1
            In turn, Washington law imposes further limitations on insurers’ refusal to
 2
      pay in the PIP context. WAC 284-30-395(1) provides that there are only four
 3
      reasons for which an insurer may deny, limit or terminate PIP benefits: if
 4
      treatment is not “reasonable,” “necessary,” “related to the accident,” or “incurred
 5
      within three years of the accident.” “These are the only grounds for denial,
 6
      limitation, or termination of medical and hospital services . . . .” WAC 284-30-
 7
      395(1). This provision “is unambiguous: an insurer may deny PIP benefits ‘only’
 8
      for the reasons listed; no other reasons are permitted.” Durant, 191 Wn.2d at 9.
 9
            Under facts virtually identical to those in this case, the court in McGee-
10
      Grant v. Am. Family Mut. Ins., 157 F. Supp. 3d 939 (W.D. Wash. 2016), addressed
11
      what constitutes an unreasonable investigation before “suspending” PIP benefits.
12
      In that case, based solely on review of the insured’s medical records, the insurer’s
13
      claims adjuster concluded that a “relatedness issue” existed and directed that
14
      “medical bills should be denied pending an IME.” McGee-Grant, 157 F. Supp.
15
      3d at 941. The insurer did not obtain a medical records review from a medical
16
      professional supporting its refusal to pay PIP benefits until three months later. Id.
17
      at 942.
18
            In granting the insured’s partial summary judgment motion, the McGee-
19
      Grant court reasoned that “there is no dispute that [the insurer] denied payment
20
      without an IME . . . based on a perceived ‘relatedness issue,’ i.e. [its] belief that
21
      the [insured’s] injury was not related to the motor vehicle accident, but was
22
      instead caused by a prior injury.” Id. at 943. The McGee-Grant court rejected
23
      the insurer’s attempts to point to several “facts” supporting its pre-records review
24
      “relatedness” conclusion, reasoning that the insurer failed to demonstrate that its
25
      conclusions were “medically valid” and, therefore, appeared “to be based on
26
      suspicion and conjecture.” Id. at 944. Citing several provisions of WAC 284-30-

       PLAINTIFF’S MOTION FOR
       PARTIAL SUMMARY JUDGMENT                                       A Professional Limited Liability Company

                                                                911 Pacific Avenue, Suite 200
       No. 2:18-cv-31-RMP | 10 of 20                                 Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90    filed 05/03/19      PageID.2592 Page 11 of 20



 1
      330, including 330(4), it ruled that the insurer “acted in bad faith as a matter of
 2
      law” by concluding that any of the grounds under WAC 284-30-395(1) exist
 3
      “without a medical basis” and “deciding to refuse payment prior to an IME or
 4
      records review.” Id.
 5
            As in McGee-Grant, in this case Travelers’s simple review of insureds’
 6
      medical records by a claims adjuster is an insufficiently speculative or conjectural
 7
      basis for refusing to pay PIP benefits based on a perceived reasonableness,
 8
      necessity, or relatedness issue.    In all PIP claims, the medical professional
 9
      treating the claimant implicitly vouches that the treatment is both reasonable,
10
      necessary, and related—otherwise, the treatment provider would violate their
11
      professional code by providing the treatment. See RCW 18.130.180 (prohibiting
12
      misrepresentation by all providers licensed the by the Washington State
13
      Department of Health). A claims adjuster simply lacks the medical skills and
14
      expertise to deny a claim based on the adjuster’s bare reasonableness, necessity,
15
      or relatedness determination without an IME or records review. Indeed, Travelers
16
      admitted that its claims adjusters are unqualified to make such determinations—
17
      the only basis for refusing to pay PIP benefits.
18
            Moreover, WAC 284-30-395(2) reinforces the prohibition against insurers
19
      refusing to pay PIP benefits based on an insufficient investigation and mere
20
      speculation and conjecture.     That regulation provides that when an insurer
21
      “concludes that it intends to deny, limit, or terminate an insured’s” PIP benefits,
22
      it must provide a “written explanation” containing the “true and actual reason for
23
      its action as provided to the insurer by the medical or health care professional
24
      with whom the insurer consulted[.]” WAC 284-30-395(2) (emphasis added); see
25
      also WAC 284-30-380 (generally requiring all insurers to state the specific
26
      grounds for denying a claim). Accordingly, Travelers was required to provide

       PLAINTIFF’S MOTION FOR
       PARTIAL SUMMARY JUDGMENT                                       A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
       No. 2:18-cv-31-RMP | 11 of 20                                Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90     filed 05/03/19     PageID.2593 Page 12 of 20



 1
      Ms. Young with the opinion of a medical or healthcare professional to support its
 2
      intention to refuse to pay or otherwise deny, limit, or terminate her PIP benefits.
 3
            Any question that the regulation required Travelers to obtain a supporting
 4
      medical opinion before it denied, limited, or terminated Ms. Young’s PIP benefit
 5
      payments is resolved by the regulation’s legislative history. In publishing WAC
 6
      284-30-395(2) as a proposed rule, OIC stated that the regulation was prompted by
 7
      hundreds of complaints “about the way insurers deny, limit, or terminate PIP
 8
      benefits after review of the insured’s treatment records or ‘independent medical
 9
      examinations.’” Cochran Decl. Ex. 16 at 1 (emphasis added). OIC stated that the
10
      “rule is designed to address these complaints.” Id. at 3. OIC explained that the
11
      rule “requires an insurer to deny, limit, or terminate claims in writing and to
12
      provide the ‘true and actual’ reason for the denial . . . .” Id. at 1 (emphasis added).
13
      To that end, OIC stated that “After an insurer concludes that it intends to deny,
14
      limit, or terminate an insured’s medical or hospital benefits, the insurer shall
15
      advise an insured in writing.” Id. at 2. In other words, after an insurer concludes
16
      that it intends to deny, limit, or terminate PIP payments, it must formally deny,
17
      limit, or terminate those payments in writing (emphasis added). Necessarily
18
      implicit in this requirement is the fact that an insurer must already have obtained
19
      a supporting medical opinion when making the decision to deny PIP payments—
20
      otherwise it is unable to provide its insured with the written “reason for its action
21
      as provided to the insurer by the medical or health care professional with whom
22
      the insurer consulted.” Id. at 6 (emphasis added).
23
            Taken altogether, an insurer unreasonably and unlawfully refuses to pay
24
      PIP benefits on the basis of a perceived reasonableness, necessity, or relatedness
25
      issue without a supporting medical opinion from an actual medical or health care
26
      professional with whom the insurer consulted, not an insurer’s lay employee.

       PLAINTIFF’S MOTION FOR
       PARTIAL SUMMARY JUDGMENT                                        A Professional Limited Liability Company

                                                                 911 Pacific Avenue, Suite 200
       No. 2:18-cv-31-RMP | 12 of 20                                  Tacoma, WA 98402
                                                           Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90    filed 05/03/19     PageID.2594 Page 13 of 20



 1
      Thus, when an insurer refuses to pay PIP benefits without providing any written
 2
      explanation of a provider’s reasons justifying that decision, it inherently refuses
 3
      to pay PIP benefits based on speculation and conjecture, not the required medical
 4
      basis, in violation of WAC 284-30-330(4). Likewise, when an insurer refuses to
 5
      pay PIP benefits without providing written notice of the medical opinions
 6
      supporting its refusal, it violates WAC 284-30-395(2).
 7
            Accordingly, Travelers’s practice of refusing to pay Ms. Young’s and other
 8
      Washington State insureds’ PIP benefits based solely on a claims adjuster’s
 9
      review of medical records is a refusal based on speculation and conjecture in
10
      violation of WAC 284-30-330(4). Likewise, Traveler’s practice of denying PIP
11
      benefits without providing written notice of the medical opinions supporting the
12
      denial violates WAC 284-30-395(2). And both of these unreasonable practices
13
      violate WAC 284-30-330(3), which prohibits insurers from “[f]ailing to adopt and
14
      implement reasonable standards for the prompt investigation of claims arising
15
      under insurance policies.” Travelers expressly adopted and implemented
16
      standards which unreasonably allowed its claims adjusters to refuse to pay PIP
17
      benefits without first obtaining a supporting medical opinion and providing an
18
      insured with WAC 284-30-395(2)’s required written notice.3
19

20
            3
21              Accepting Travelers’s position that it may indefinitely refuse payment of

22    an insured’s PIP benefits until it obtains its own supporting medical opinion

23    regarding reasonableness, necessity, or relatedness would completely undermine

24    PIP’s purpose. PIP is no-fault insurance, “the purpose of which is to provide for

25    speedy payment of medical bills and compensation for lost income for accident

26    victims.” 7A Am.Jur.2d Auto. Ins. § 521 (emphasis added). Consistent with this
      common understanding of PIP’s purpose, the Washington State Supreme Court
      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                        A Professional Limited Liability Company

                                                                911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 13 of 20                                  Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90    filed 05/03/19     PageID.2595 Page 14 of 20



 1

 2
      has explained that PIP is “essentially no-fault coverage for medical expenses
 3
      arising from bodily injuries sustained in an automobile accident,” Van Noy v. State
 4
      Farm Mut. Auto. Ins. Co., 142 Wn.2d 784, 787, 16 P.3d 574 (2001). Likewise,
 5
      the Washington State Court of Appeals has explained:
 6
            “The no-fault insurance system and personal injury protection (PIP)
 7
            benefits are intended to provide victims of motor vehicle accidents
 8          adequate and prompt reparation for certain economic losses at the
            lowest cost to both the individual and the no-fault insurance system.
 9
            The individual victim is benefited through quick compensation for
10          economic losses incurred as a result of the accident, [irrespective] of
            fault and without having to bring a lawsuit.”
11

12    Ainsworth v. Progressive Cas. Ins. Co., 180 Wn. App. 52, 62, 322 P.3d 6, 12

13    (2014) (emphasis added) (quoting 12 Steven Plitt, Daniel Maldonado & Joshua

14    D. Rogers, Couch on Insurance 3d § 171:45, at 171–46 (2006)).

15          In contrast, requiring insurers to obtain a supporting medical opinion on

16    reasonableness, necessity, or relatedness before denying PIP payments is

17    consistent with PIP’s commonly-understood purpose in Washington and other

18    states. For example, New York courts have held that the “primary purpose” of

19    PIP and other no-fault insurance is “to assure claimants of expeditious

20    compensation for their injuries through prompt payment of first-party benefits

21    without regard to fault and without expense to them.” Dermatossian v. New York

22    City Transit Auth., 67 N.Y.2d 219, 225, 492 N.E.2d 1200, 1203 (1986). To

23    effectuate this common purpose of PIP, New York courts have held that a refusal

24    to pay no-fault benefits premised on a medical reason, such as lack of

25    reasonableness, necessity, or relatedness, “must be supported by competent

26    evidence, such as an independent medical examination or peer review, or other
      proof, which sets forth a factual basis and a medical rationale for denying the
      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                       A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 14 of 20                                 Tacoma, WA 98402
                                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90       filed 05/03/19     PageID.2596 Page 15 of 20



 1    D.    Traveler’s Practice of “Suspending” PIP Benefit Payments Before
 2
            Obtaining a Supporting Medical Opinion Breaches Its Duty of Good
            Faith to Ms. Young and its Washington Insureds
 3
            An insurer breaches its duty of good faith if it employs unfair or deceptive
 4
      “methods, acts, or practices” in “the business of insurance.” RCW 48.30.010;
 5
      Tank v. State Farm Fire & Cas. Co., 105 Wn. 2d 381, 386, 715 P.2d 1133 (1986)
 6
      (RCW 48.30.010 imposes a duty of good faith on insurers). Even a single
 7
      violation of WAC 284-30 may constitute bad faith. Kallevig, 114 Wn.2d at 924.
 8
      WAC 284-30-300 defines certain minimum standards which insurers must follow.
 9
      A violation of any one of these provisions constitutes an unfair claims settlement
10
      practice and thus a violation of RCW 48.30.010’s duty of good faith imposed on
11
      insurers. Kallevig, 114 Wn.2d at 923; Tank, 105 Wn.2d at 386 (violations of
12
      WAC 284-30-300 et seq. “constitute a breach of an insurer’s duty of good faith”);
13
      Anderson v. State Farm Mut. Ins. Co., 101 Wn. App. 323, 331, 2 P.3d 1029
14
      (2000). Likewise, WAC 284-30-395 expressly declares that violations of its
15
      requirements are “unfair methods of competition and unfair or deceptive acts or
16
      practices in the business of insurance.”
17
            Here, by refusing to pay PIP benefits based on an IME demand—without
18
      obtaining and providing written explanation of a valid medical basis for the
19
      refusal—Travelers violated WAC 284-30-295(2) and multiple provisions of
20
      WAC 284-30-330. Accordingly, Plaintiff is entitled to summary judgment on the
21

22

23    claim.” Forest Rehab. Med. P.C. v. Allstate Ins. Co., 44 Misc. 3d 476, 481, 990
24    N.Y.S.2d 788, 791 (Civ. Ct. 2014) (emphasis added).
25

26


      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                          A Professional Limited Liability Company

                                                                  911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 15 of 20                                    Tacoma, WA 98402
                                                            Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90    filed 05/03/19      PageID.2597 Page 16 of 20



 1
      duty and breach elements of her common law bad faith cause of action based on
 2
      this practice.
 3
      E.     Traveler’s Practice of “Suspending” PIP Benefit Payments Before
 4           Obtaining a Supporting Medical Opinion Violates the CPA
 5           The five elements of a CPA claim are: (1) an unfair or deceptive act or
 6    practice; (2) occurring in trade or commerce; (3) public interest impact; (4) injury
 7    to the plaintiff; (5) and causation. Hangman Ridge Training Stables, Inc. v. Safeco
 8    Title Ins. Co., 105 Wn.2d 778, 785-90, 719 P.2d 531 (1986). Any violation of the
 9    claims handling provisions set forth in WAC 284-30-330 et seq. satisfies the first
10    two elements of a CPA claim. Hayden v. Mut. of Enumclaw Ins. Co., 141 Wn.2d
11    55, 62, 1 P.3d 1167 (2000). Under RCW 48.01.030, the third element is satisfied
12    because the legislature has declared that insurance is a business affected by the
13    public interest. Ins. Co. of State of Pa. v. Highlands Ins. Co., 59 Wn. App. 782,
14    786, 801 P.2d 284 (1990).       Moreover, WAC 284-30-395 expressly defines
15    violations of its requirements as “unfair methods of competition and unfair or
16    deceptive acts or practices in the business of insurance specifically applicable to
17    automobile personal injury protection insurance,” satisfying the first three
18    elements. Thus, once a violation of either WAC is demonstrated, the plaintiff
19    need only demonstrate injury and causation.
20           As discussed above, Travelers’s practice of refusing to pay PIP benefits
21    based an IME demand without obtaining and providing notice of a supporting
22    medical opinion violates WAC 284-30-330(3), 330(4), and 395(2). Accordingly,
23    Plaintiff is entitled to summary judgment on the first three elements of her CPA
24    claim based on this theory.
25    F.     Traveler’s Practice of “Suspending” PIP Benefit Payments Before
26           Obtaining a Supporting Medical Opinion Breaches the Insurance
             Contract

       PLAINTIFF’S MOTION FOR
       PARTIAL SUMMARY JUDGMENT                                       A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
       No. 2:18-cv-31-RMP | 16 of 20                                Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP      ECF No. 90   filed 05/03/19     PageID.2598 Page 17 of 20



 1
            Insurance contracts, like all other contracts, incorporate an implied
 2
      covenant of good faith and fair dealing. Coventry Associates v. Am. States Ins.
 3
      Co., 136 Wn.2d 269, 281, 961 P.2d 933 (1998). Travelers’s unreasonable, bad
 4
      faith conduct in unlawfully refusing to pay PIP benefits based on an IME demand
 5
      without obtaining and providing notice of a supporting medical opinion breaches
 6
      its contracts with its insureds.
 7
      G.    Traveler’s Practice of “Suspending” PIP Benefit Payments Before
 8          Obtaining a Supporting Medical Opinion Violates IFCA
 9          Under IFCA, an insurance policyholder who has been “unreasonably
10    denied a claim for coverage or payment of benefits by their insurer” may file an
11    action for damages.      RCW 48.30.015(1).     “‘[S]ubsection (1) describes two
12    separate acts giving rise to an IFCA claim. The insured must show that the insurer
13    unreasonably denied a claim for coverage or that the insurer unreasonably denied
14    payment of benefits. If either or both acts are established, a claim exists under
15    IFCA.’” Perez-Crisantos v. State Farm Fire & Cas. Co., 187 Wn 2d 669, 683,
16    389 P.3d 476 (2017) (quoting Ainsworth, 180 Wn. App. at 79).
17          As discussed above, an insurer’s refusal to pay PIP benefits based on mere
18    speculation and conjecture is unreasonable bad faith as a matter of law.
19    Specifically, an insurer’s failure to pay PIP benefits on a perceived
20    reasonableness, necessity, or relatedness issue without a valid medical basis—i.e.,
21    a supporting medical opinion—is based on speculation and conjecture and
22    unreasonable as a matter of law. Accordingly, Plaintiff is entitled to summary
23    judgment on the issue of whether Travelers violated IFCA.
24    H.    Traveler’s Practice of “Suspending” PIP Benefit Payments Before
25          Obtaining a Supporting Medical Opinion Is Negligent

26


       PLAINTIFF’S MOTION FOR
       PARTIAL SUMMARY JUDGMENT                                      A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
       No. 2:18-cv-31-RMP | 17 of 20                                Tacoma, WA 98402
                                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90    filed 05/03/19      PageID.2599 Page 18 of 20



 1
            Finally, an insurer owes a duty to exercise reasonable care with respect to
 2
      the interest of its insured. Ramirez-Yanez v. Allstate Ins. Co., No. C12-732 MJP,
 3
      2013 WL 1499199, at *4 (W.D. Wash. Apr. 11, 2013). Even if an insurer acts in
 4
      good faith, it is liable to its insured for any proximal negligence. Ramirez-Yanez,
 5
      2013 WL 1499199, at *4. Negligence requires: (1) a duty to conform to a certain
 6
      standard of conduct owed to the complaining party; (2) a breach of that duty; and
 7
      (3) a showing the breach was the proximate cause of the complaining party’s
 8
      injury, and (4) legally compensable damages. Id.
 9
             Again, as discussed above, Travelers’s refusal to pay PIP benefits on a
10
      perceived reasonableness, necessity, or relatedness issue without a valid medical
11
      basis constitutes unreasonable conduct as a matter of law.                             Moreover, as
12
      Travelers’s own bad faith expert, David Mandt, has averred as an insurance
13
      industry expert under oath in other proceedings,
14
                   The standards prescribed by the Washington Administrative
15          Code, in my opinion, set forth the minimum standard of care for
            insurers handling claims in the state of Washington. Accordingly, to
16
            whatever extent Hartford’s standards do not conform to those set
17          forth in the Washington Administrative Code they are, by definition,
            unreasonable and fall below the minimum required standard of care.
18

19    Cochran Decl. Ex. 17 at 80-81 ¶ 11. Accordingly, because Plaintiff demonstrates
20    violations of multiple WAC provisions based on Traveler’s practice, she is
21    entitled to summary judgment on the issues of duty and breach.
22                                V.      CONCLUSION

23
            For the foregoing reasons, Plaintiff respectfully asks the Court to enter an

24
      order denying Travelers’s motion in its entirety.

25
            /////

26
            /////
            /////
      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                        A Professional Limited Liability Company

                                                               911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 18 of 20                                 Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP   ECF No. 90   filed 05/03/19     PageID.2600 Page 19 of 20



 1
           RESPECTFULLY SUBMITTED this 3rd day of May, 2019.
 2
                                   PFAU COCHRAN VERTETIS AMALA PLLC
 3

 4
                                   By: /s/ Darrell L. Cochran        __
 5                                 Darrell L. Cochran, WSBA No. 22851
 6
                                   Loren A. Cochran, WSBA No. 32773
                                   Christopher E. Love, WSBA No. 42832
 7                                 Attorneys for Plaintiffs
 8

 9                                 ARMITAGE & THOMPSON, PLLC
10

11
                                   By: /s/ J.J. Thompson________________
12
                                   J.J. Thompson, WSBA No. 40462
13                                 Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26


      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                    A Professional Limited Liability Company

                                                            911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 19 of 20                              Tacoma, WA 98402
                                                      Phone: (253) 777-0799 Facsimile: (253) 627-0654
     Case 2:18-cv-00031-RMP     ECF No. 90     filed 05/03/19     PageID.2601 Page 20 of 20



 1                            CERTIFICATE OF SERVICE
 2
            I, Sarah Awes, hereby declare under penalty of perjury under the laws of
 3
      the State of Washington that I am employed at Pfau Cochran Vertetis Amala
 4
      PLLC and that on today’s date, I placed for service the foregoing by directing
 5
      delivery to the following individuals:
 6

 7
             Thomas Lether
             Eric Neal
 8
             Lether & Associates PLLC
             1848 West Lake Avenue North, Suite 100
 9
             Seattle, WA 98109

10
             Attorneys for Defendant

11
             JJ Thompson
             ARMITAGE & THOMPSON, PLLC
12
             220 W. Main Avenue
             Spokane, WA 99201
13
             Attorney for Plaintiff
14

15          DATED this 3rd day of May, 2019.
16
                                                     /s/ Sarah Awes _________
17                                                   Sarah Awes
                                                     Legal Assistant
18

19

20

21

22

23

24

25

26



      PLAINTIFF’S MOTION FOR
      PARTIAL SUMMARY JUDGMENT                                        A Professional Limited Liability Company

                                                                911 Pacific Avenue, Suite 200
      No. 2:18-cv-31-RMP | 20 of 20                                  Tacoma, WA 98402
                                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
